USCA4 Appeal: 22-6645      Doc: 8         Filed: 11/23/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6645


        WENDELL J. LEMAITRE,

                             Plaintiff - Appellant,

                      v.

        DONALD GRINDSTAFF, Captain - Mountain View Correctional Institution;
        ADAM HUGHES, Sergeant - Mountain View Correctional Institution; JOHN
        KING, Corrections Officer - Mountain View Correctional Institution; TOMMY
        HARRIS, a/k/a T. Harris, Correctional Officer - Mountain View Correctional
        Institution,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Asheville. Martin K. Reidinger, Chief District Judge. (1:20-cv-00068-MR)


        Submitted: November 17, 2022                                Decided: November 23, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Wendell J. LeMaitre, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6645       Doc: 8         Filed: 11/23/2022      Pg: 2 of 2




        PER CURIAM:

               Wendell J. LeMaitre appeals the district court’s order granting Defendants summary

        judgment on his 42 U.S.C. § 1983 action. On appeal, we confine our review to the issues

        raised in the informal brief. See 4th Cir. R. 34(b). Because LeMaitre’s informal brief does

        not challenge the basis for the district court’s disposition, he has forfeited appellate review

        of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The

        informal brief is an important document; under Fourth Circuit rules, our review is limited

        to issues preserved in that brief.”). Accordingly, we affirm the district court’s judgment.

        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                         AFFIRMED




                                                      2